939 So. 2d 1077 (2006)
JEFFREY MOSELEY, Appellant,
v.
STATE OF FLORIDA, Appellee.
Case No. 5D06-774.
District Court of Appeal of Florida, Fifth District.
Decision filed October 10, 2006.
James S. Purdy, Public Defender, and Robert Wildridge, Assistant Public Defender, Daytona Beach, for Appellant.
Jeffrey Moseley, Miami, pro se.
No Appearance for Appellee.
PER CURIAM
AFFIRMED.
GRIFFIN, ORFINGER and LAWSON, JJ., concur.
NOT FINAL UNTIL THE TIME EXPIRES TO FILE REHEARING MOTION AND, IF FILED, DISPOSED OF.